DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

  SANDRA HINKLE, Individually and as Personal Representative of the
  ESTATE OF KAITLYN CRUEA, and Guardian of KARTER CRUEA, a
                          minor child,
                           Appellant,

                                   v.

  ANGELS HOUSE, LLC d/b/a ANGELS RECOVERY, TOVA LYNN
JASPERSON, ALLEN MARTIN BOSTOM, B. CAROL LAZARUS, S.M.A.
           MEDICAL, INC., SMART LAB, LLC, et al.,
                        Appellees.

                             No. 4D20-680

                           [October 20, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502018CA002323XXXXMBAF.

   Susan B. Ramsey of McLaughlin & Stern, PLLC, West Palm Beach, and
Jeffrey V. Mansell of Burlington & Rockenbach, P.A., West Palm Beach, for
Appellant.

  Joshua M. Entin and Alvin E. Entin of Entin Law Group, P.A., Fort
Lauderdale, for Appellees Allen Martin Bostom, Tova Lynn Jasperson, and
Angels House, LLC.

   Scot E. Samis of Traub Lieberman Straus & Shrewsberry, St.
Petersburg, for Appellee Carol Lazarus.

  Alyssa M. Reiter of Wicker Smith O’Hara McCoy & Ford, P.A., Fort
Lauderdale, for Appellee S.M.A. Medical, Inc.

  Ronald W. Chapman, Sr. and Chidinma Victoria Esiobu of Chapman
Law Group, Sarasota, for Appellee Smart Lab, LLC.

PER CURIAM.

   Affirmed.
MAY and DAMOORGIAN, JJ., concur.
GROSS, J., concurs in part and dissents in part with an opinion.

GROSS, J., concurring in part and dissenting in part.

   I agree with the majority’s affirmance of the dismissal of most of the
counts of the Fourth Amended Complaint. I would reverse the dismissal
of the negligence count against Angels House, LLC, and remand to the
circuit court for further development of the facts.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2